DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending and prosecuted.
Priority
Applicant claims priority dating back to a provisional application. No other priority claims, foreign or domestic, are present.
Information Disclosure Statement
The Applicant did not submit an Information Disclosure Statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froment et al., USPN 8,803,817.
Regarding Claim 1, Froment teaches a method of operating a multi-device document viewer (Col. 11, ll. 34-38, process 300), comprising: 
receiving a selection of two or more computing devices to be included in a selected group of computing devices that create the multi-device document viewer (Figs. 10-11, and corresponding descriptions; Col. 11, ll. 34-57); 
assigning the two or more computing devices to the selected group (Figs. 10-11, and corresponding descriptions; Col. 11, ll. 34-57); 
assigning a page offset value for each of the two or more computing devices in the selected group (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52), the page offset value identifying an offset from a base page for each of the two or more computing devices (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52); 
receiving a selection of a document to be viewed on the multi-device document viewer at one computing device of the two or more computing devices (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52); and 
displaying pages of the selected document on the two or more computing devices corresponding based on the assigned page offset value for each of the two or more computing devices (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 3, Froment teaches the method of claim 1, wherein the selection of the document is received at a master computing device (Col. 4, l. 61 to Col. 5, l. 4), and further comprising communicating the selected document to remaining Figs. 10-11, and corresponding descriptions; Col. 11, l. 34 to Col. 12, l. 52).
Regarding Claim 4, Froment teaches the method of claim 1, wherein the selected of the document is not received at a master computing device (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52), and further comprising: 
communicating a message to the master computing device identifying which document is selected (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52); and 
communicating the selected document to remaining computing devices of the selected group of computing devices besides the master computing device (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 5, Froment teaches the method of claim 1, further comprising receiving a page change selection (instruction 1008) from one of the one or more computing devices to change pages that are to be displayed on the two or more computing devices (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 6, Froment teaches the method of claim 5, further comprising communicating a message to other computing devices of the one or more computing devices besides the one computing device that received the page change selection identifying that the page change selection has been received (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 7, Froment teaches the method of claim 6, further comprising loading a page of the selected document corresponding to the base page plus the page Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 8, Froment teaches the method of claim 1, further comprising receiving a change page offset request from an individual computing device and communicating the change page offset request to other computing devices besides the individual computing device (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 9, Froment teaches the method of claim 1, further comprising receiving a change base page request from an individual computing device and communicating the change base page request to other computing devices besides the individual computing device (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 11, Froment teaches the method of claim 1, further comprising a remote computing device (secondary device 104(1)), the remote computing device to control operations of the group of computing devices that form the multi-device document viewer (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 17, Froment teaches the method of claim 1, further comprising receiving an indicator or messages that a page offset button or icon at a first computing device has been pressed for longer than a predetermined time (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52); and 
entering an easy page offset mode at the first computing device (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52
Regarding Claim 18, Froment teaches the method of claim 17, further comprising communicating to all other computing devices of the two or more computing devices in the group that an easy page offset mode has been initiated (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 19, Froment teaches the method of claim 18, further comprising tapping each of the computing devices in an order that corresponds to the page offset for the page offset for each of the computing devices and setting the page offset value according to the tapping order (Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Froment as applied to claim 1 above, and further in view of Sitrick et al., U SPG-Pub 2003/0110925, hereinafter Sitrick.
Regarding Claim 2, Froment teaches the method of claim 1. However, Froment does not explicitly teach further comprising: 
receiving a password for the selected group of computing devices; and 
allowing access to the selected group of computing devices if the password matches the group password.
Sitrick: [0114]-[0116]); and 
allowing access to the selected group of computing devices if the password matches the group password (Sitrick: [0114]-[0116]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the password taught by Sitrick into the device taught by Froment in order to allow information to be presented to larger groups, like an orchestra, (Sitrick: [0115]), thereby providing a more versatile shareable document.
Regarding Claim 10, Froment teaches the method of claim 1. However, Froment does not explicitly teach further comprising: 
receiving a leave group message from one computing device; 
communicating the leave group message to the other computing devices in the group; and 
removing the one computing device from group of computing devices that formed the multi-device document viewer.
Sitrick teaches receiving a leave group message from one computing device (Sitrick: [0098], [0131]-[0142]); 
communicating the leave group message to the other computing devices in the group (Sitrick: [0098], [0131]-[0142]); and 
removing the one computing device from group of computing devices that formed the multi-device document viewer (Sitrick: [0098], [0131]-[0142]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the messaging taught by Sitrick into the device Sitrick: [0098]), thereby streamlining the communication with the performers.
Regarding Claim 12, Froment teaches the method of claim 1. However, Froment does not explicitly teach further comprising receiving a brightness value change request at one computing device of the group of computing devices; 
communicating the brightness value change request to other computing devices in the group of computing devices besides the one computing device; and 
changing a brightness level in displays or monitors of the group of computing device in response to the brightness value change request.
Sitrick teaches receiving a brightness value change request at one computing device of the group of computing devices (Sitrick: [0111], [0226]); 
communicating the brightness value change request to other computing devices in the group of computing devices besides the one computing device (Sitrick: [0111], [0226]); and 
changing a brightness level in displays or monitors of the group of computing device in response to the brightness value change request (Sitrick: [0111], [0226]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the brightness change taught by Sitrick into the device taught by Froment in order to change the brightness of the performer’s display (Sitrick: [0226]), thereby providing a more uniform display for the performers.
Regarding Claim 13, Froment teaches the method of claim 1. However, Froment does not explicitly teach a foot pedal, the foot pedal communicatively coupled with one or more computing devices of the group of computing devices, the foot pedal to 
Sitrick teaches a foot pedal (Sitrick: foot switch, [0245]), the foot pedal communicatively coupled with one or more computing devices of the group of computing devices (Sitrick: [0242]-[0246]), the foot pedal to communicate a page turning request to the group of computing devices to cause the group of computing devices to simultaneously change the displayed pages in each of the group of computing devices that form the multi-device document viewer (Sitrick: [0242]-[0246]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the foot pedal taught by Sitrick into the device taught by Froment in order to allow the conductor to turn the page for each member (Sitrick: [0245]), thereby providing a more streamlined communication with each member.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Froment as applied to claim 1 above, and further in view of Newendorp et al., US PG-Pub 2017/0092270, hereinafter Newendorp.
Regarding Claim 14, Froment teaches the method of claim 1. However, Froment does not explicitly teach further comprising two or more accelerometers, at least one accelerometer assigned to each respective computing device, the two or more accelerometers to capture acceleration measurements of each of the two or more computing devices in the group of computing devices, and to determine positions of the 
Newendorp teaches two or more accelerometers (Newendorp: accelerometers 168, 534), at least one accelerometer assigned to each respective computing device (Newendorp: [0104]-[0114], [0163]-[0164]), the two or more accelerometers to capture acceleration measurements of each of the two or more computing devices in the group of computing devices (Newendorp: [0104]-[0114], [0163]-[0164]), and to determine positions of the two or more computing devices relative to each other based at least in part on the captured acceleration measurements (Newendorp: [0104]-[0114], [0163]-[0164]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the accelerometers taught by Newendorp into the device taught by Froment in order to ensure the secondary display provides the same information (Newendorp: [0163]-[0164]), thereby providing a more enjoyable user experience.
Regarding Claim 15, Froment, as modified by Newendorp, teaches the method of claim 14, further comprising aligning the two or more computing devices together in a stack, pressing a button on the top computing device (Froment: Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52), and then moving the two or more computing devices into a final position for display (Froment: Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52).
Regarding Claim 16, Froment, as modified by Newendorp, teaches the method of claim 15, further comprising calculating the page offsets from the different captured Froment: Figs. 10-11, and corresponding descriptions; Col. 11, l. 58 to Col. 12, l. 52; Newendorp: [0104]-[0114], [0163]-[0164]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627